Citation Nr: 0420221	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-37 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from January 1951 to December 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Nashville, Tennessee, Regional Office (RO) that denied 
service connection for right ear hearing loss.  The veteran 
has been represented by the American Legion throughout this 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.

The November 2001 claim referred only to right ear hearing 
loss.  In his substantive appeal, however, the veteran 
referred to bilateral hearing loss.  The issue of service 
connection for left ear hearing loss is referred to the RO 
for appropriate action.


REMAND

The claims folder does not contain a copy of the veteran's 
service medical records (SMRs).  A December 2001 response 
from the National Personnel Records Center (NPRC) reflects 
that the veteran's SMRs were destroyed during a fire in July 
1973 in the area where the veteran's service medical records 
were stored at the Records Center in St. Louis, Missouri.  In 
such cases, VA's duty to assist is heightened and includes an 
obligation to search alternative forms of records which 
support the veteran's case.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  

The Board observes that the RO performed a search with the 
NPRC to obtain the veteran's sick reports.  An April 2002 
response from the NPRC reflects that it needed more 
information to complete the RO's request for sick reports.  
The RO has not asked the veteran for the additional 
information.  

The veteran has not been afforded VA audiological 
examination.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where SMRs are presumed 
destroyed, VA has the heightened duty to assist the veteran, 
including the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Given that the veteran's 
service medical records were damaged and that he was not 
afforded VA compensation examination, the Board finds that an 
examination determining the current nature and etiology of 
the veteran's hearing loss would be helpful.  Hayre v. West, 
188 F.3d 1327 (1999) (overruled on other grounds); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Accordingly, this case is REMANDED for the following action:  

1.  The RO must ensure that the 
notification requirements set forth in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully complied with 
and satisfied.  This includes notifying 
the veteran of the information and 
evidence (1) not of record that is 
necessary to substantiate the claim, 
(2) that VA will seek to provide, and 
(3) that the veteran is expected to 
provide.  The veteran should also be 
asked to provide any evidence in his 
possession that pertains to the claim.  
In particular, the RO should issue a 
notice to the veteran and his accredited 
representative that discusses the 
alternative forms of records, including 
fellow servicemen statements, that the 
veteran may submit to support his claim.

2.  The RO should contact the veteran and 
ask him for his complete organization 
unit assignment at the time that he went 
on sick calls.  If sufficient information 
is obtained, the RO should then perform 
another search with the National 
Personnel Records Center (NPRC) to search 
for service medical records, morning 
reports, sick call reports, and/or 
reports from the Surgeon General's 
Office.  If insufficient information is 
available to conduct another search, that 
should be noted in the record.  If no 
additional governmental records from any 
source are located, the veteran should be 
so notified.  

3.  The RO should ask the veteran to 
provide reports of any post-service 
physical examinations.  The RO should 
also request that he provide information 
as to all treatment of his hearing loss, 
including the names and addresses of all 
health care providers, clinics, and 
hospitals, and the approximate dates of 
treatment.  This should include a 
request to provide the information 
needed to obtain records from his 
employers at the U.S. Postal Service.  
Upon receipt of the requested 
information and the appropriate 
releases, the RO should contact all 
identified employers and health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, which is not already of 
record, for incorporation into the 
claims file.  

4. The RO should then schedule the 
veteran for VA compensation examination 
to determine the current nature and 
severity of his hearing loss.  Send the 
claims folder to the examiner for 
review.  The examination report should 
specifically state that such a review 
was conducted.  


The examiner should advance an opinion 
addressing the following questions:  Is 
it more likely than not (i.e., 
probability greater than 50 percent); 
at least as likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability less 
than 50 percent) that any identified 
hearing loss had its onset during 
active service or is in any other way 
causally related to his active service? 

5. The RO should then readjudicate the 
veteran's entitlement to service 
connection for right ear hearing loss.  
If the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



